            Case 2:18-bk-23024-BR                Doc 1 Filed 11/05/18 Entered 11/05/18 14:15:31 Desc
                                                  Main Document    Page 1 of 6               ,.e'x.
                                                                                                    A
                                                                                                    t
                                                                                                    q
                                                                                                    g.
                                                                                                    ygjjjj:: jge
                                                                                                               ;
                                                                                                               ..>.


                                                                                                 :z;ii l1 11'  t
                                                                                                               k
                                                                                                               ''
                                                                                                                .zt
                                                                                                                  .
                   @   . :   : 1*      œ    *
                                                                      1                                    FILED
    i Uni
        tedStaste
    J CentralDi
                 sBankrupft
                trictofCali
                           cyCourtforthe:
                           ornia
                                                                      j
                                                                      1
    l
    @
    iCasenumber(tfknownt.                                             j                                  d@ 05 2218
                                                       Chapter7       1
    l                                                                 1                             CUERK uus.BANKRUPTCY COURT
                                                                                                    QENTRALDIGTRICTOFCALIFORNIA
                                                                                                    BY1              Deputyclerk
                                                                                                                       Q Checki
                                                                                                                              fthi
                                                                                                                                 sisan
                                                                                                                           amended fi
                                                                                                                                    li
                                                                                                                                     ng
    O fficialForm 105
    Involuntary Petition A gainst an Individual                                                                                    12/1s
    Usethisform tobeginabankruptcycaseagainstanindi    vidualyouallegetobeadebtorsubjecttoaninvoluntarycase.Ifyouwanttobegina
    caseagainstanon-individual,usetheInvoluntaryPetitionAgainstaNon-individual(OfficialForm 205).Beascompleteandaccurateas
    possible.Ifmorespaceisneeded,attachaseparatesheettothisform.Onthetopofanyadditionalpages,wri     tenameandcasenumber(if
    known).
'

     '.
                Identify the Chapterofthe Bankruptcy Code U nderW hich petition Is Filed
l
i                                                                                                                                          j
 1 Chapterofthe                       Checkone:                                                                                            l
! Bankruptcvcode                                                                                                                           1
1           -                         1 chapter7                                                                                           1
                                                                                                                                           ,
!                                     u ch
!                                           apter11                                                                                        l
I                                                                                                                                          1
     ..
                                                                                                                                           l
                                                                                                                                           î
                Identify the Debtor                                                                                                        j
1
l
j2. oebtor'sfullnam e                  vadim                                                                                               i
:                                     Fi                                                                                                   i
i                                      rstname                                                                                             !
                                                                                                                                           j
                                                                                                                                           l
                                      Perelm an
                                      Lastname



                                      Sufi
                                         x(
                                          Sr.
                                            ,Jr
                                              .
                                              ,I,11
                                                  )                                                                                        l
                                                                                                                                           l
          Othernames you know                                                                                                              i
          the debtorhas used in                                                                                                            I
                                                                                                                                           j
          the Iast8 years
          Includeanyassumed,                                                                                                               1
          married,mai
                    den,ortrade                                                                                                            I
          names,ordoingbusinessas
          nam esy
                                                                                                                                           l
                                                                                                                                           '
i
l
!4. only theIast4 digitsof            I
                                      D Unknown
    debtor's socialsecurity                                                                                                                j
.         Numberorfederal             xxx - xx - 9          0     1    5            oR       9 xx - xx                                     I
                                                                                                                                           j
j         IndividualTaxpayer                                                                                                               j
1         ldentification Num ber                                                                                                           1
' (lT1N)
!                                                                                                                                          i
@
is. Any Employer                                                                                                                           j
! IdentificationNumbers D Unknown
! (EINs)used inthe last8
                                                                                                                                           j
                                                                                                                                           2
i
!
j
  years                                                                                                                                    j
                                                                                                                                           i
                                                                                                                                           '

!
'                                                                                                                                          l
                                                                                                                                           I
    OfficialForm 1O5                                  Invol
                                                          untaryPetitionAgainstanIndi
                                                                                    vidual                               Page5
         Case 2:18-bk-23024-BR             Doc 1 Filed 11/05/18 Entered 11/05/18 14:15:31                                       Desc
                                            Main Document    Page 2 of 6

Debtor      Vadim Perelm an                                                           Case number(/fknownl


   D                         Principalresldence
    ebtor's address

                             19            W .10th Street, Apt.1                         1875        Century ParkEast,Suite 700
                             Number        Street                                       Number       Street




                             New York                             NY     10011           Los Angeles                        CA        90067
                             City                                State   ZIP Code       City                                State     ZIP Code

                             New York County
                             County

                             Principalplaceofbuslness


                             1875         Century Park East,Suite 700
                             Number        Street




                             LosAngeles                           CA     90067
                             City                                State   ZIP Code

                             LosAngeles County
                             County


   Type ofbusiness                  Debtordoesnotoperatea business
                             Check one i
                                       fthe debtoroperatesabusi
                                                              ness:
                             Q      HealthCareBusiness(asdefi
                                                            nedin11U.S.C,5101(27A))
                             Q      singleAssetRealEstate(asdefinedin11U.S.C.9101(51B))
                             Q      stockbroker(asdefinedi
                                                         n11U.S.C.9101(53A))
                             Q      commodityBroker(asdefinedin11U.S.C.j101(6))
                             Q      Noneoftheabove

   Type ofdebt               Each petitionerbelieves:
                             Q Debtsareprimarily consumerdebts.Consumerdebtsaredetinedin11U.S.C.j101(8)as
                                    ''incurred byanindivi
                                                        dualprimarilyforapersonal,family,orhousehol
                                                                                                  d purpose.'
                                                                                                            '
                             2 Debtsareprimarily businessdebts.Businessdebtsaredebtsthatwereincurredtoobtainmoney
                                    fora busi
                                            nessori
                                                  nvestmentorthroughtheoperation ofthe busi
                                                                                          nessorinvestment.

   Doyou know ofany          2 No
   bankruptcy cases          Q Yes.Debtor                                                             Relationship
   pending by oragainst
   anypartner,spouse,or
   afhliate ofthis debtor?              Distrid                           Datefiled                   Case number,ifknown
                                                                                      MM /DD /YYYY


                                                                                                      Relationship
                                       District                          Datefiled                    Case number,f
                                                                                                                  iknown
                                                                                      MM /DD /YYYY

Offici
     alForm 105                                     Invol
                                                        untaryPetitionAgai
                                                                         nstan I
                                                                               ndivi
                                                                                   dual                                             Page2
                 Case 2:18-bk-23024-BR            Doc 1 Filed 11/05/18 Entered 11/05/18 14:15:31                            Desc
                                                   Main Document    Page 3 of 6

        Debtor        Vadim Perelm an                                                     Casenumber(pfknowns
'

         '.
                     ReportAbout1he Case
    J                                                                                                                                          )
                                                                                                                                               @
    110.Venue                        checkone:                                                                                                 y
                                                                                                                                               t
    t Reasonforfili
    i             ngi
                    nthiscourt. g overtheI  ast18odaysbeforethefilinyofthisbankruptcy,thedebtorhasresi   ded,hadtheprinci
                                                                                                                        palplaceof             1
                                                                                                                                               !
    )                              business,orhadprincipx assetsinthlsdistrictlongerthaninanyotherdi strict.                                   p
    1
    '
    (
    '                           V1 A bankruptcycase concerningdebtor'saffi
                                                                         liates,generalpartner,orpadnershipispendinginthisdistrict.            j
                                                                                                                                               '
                                                                                                                                               1
    i
    E                                                                                                                                          j
    )
    7
    E                                r-lOtherreason. Expl
                                                        ain.(See28U.S.C.91408.
                                                                             )                                                                 ù
                                                                                                                                               1
    !                                                                                                                                          k
    l                                                                                                                                          )
                                                                                                                                            . ..

    @:
    .                                                                                                                                          1
                                                                                                                                               .


    tf1.All
    ,     egations                   Each petitioneriseligibleto fil        tion under11U.S.C.j303(b).
                                                                   e thispeti                                                                  l
                                                                                                                                               j
    '                                Thedebtormaybethesubjectofaninvoluntarycaseunder11U.S.C.â303(a),                                          )
                                                                                                                                               (
                                     AtIeastone boxmustbechecked'
                                                                .                                                                              y
                                                                                                                                               t
                                     U Thedebtori
                                                sgenerallynotqayingsuchdebtor'
                                                                             sdebtsastheybecomedue,unlesstheyarethesubjectofa 1
                                        bonafi
                                             dedi
                                                sputeastoIiabill
                                                               tyoramount,                                                               I
                                                                                                                                         1
                                     1
                                     -1Withi
                                           n 120 daysbeforethefili          tionl acust
                                                                 ngofthispeti         odian,otherthanatrustee,receiver,oragentappointedor1
    :
                                        authorizedtotakecharge ofIessthansubstantiall
                                                                                    y alIofthepropeftyofthe debtorforthepurposeofenforci
                                                                                                                                       ng a 1
                                                                                                                                            j
    l                                   Iienagai
                                               nstsuchproperty,wasappointedortookpossessi
                                                                                        on.                                                    j
                                                                                                                                               l
    t
    tJ2
    )
    ,
      Hastherebeena
          .                  d No                                                                                                              )
                                                                                                                                               j
    '
    .         transferofany claim                                                                                                              j
    ( againstthe debtorby or -'lYes AttachaIIdocumentsthatevi
    '
    ï                        f             .                dencethetransferandanystatementsrequi
                                                                                                redunderBankruptcyRule                         t
    .
              to any petitioner?               1003(a).                                                                                        .
                                                                                                                                               p
                                                                                                                                               r
    l                                                                                                                                          1
                                                                                                                                               .
    -
    j                                                                                                                                          )
    L                                                                                                                                          1
    F13.Each petitioner's claim                                                                                             Amountofthe        t
    )
                                        Nameofpeti
                                                 tloner                                  Natureofpeti
                                                                                                    tioner':claim           claimaboveth
                                                                                                                            ValueofanyIi
                                                                                                                                        e
                                                                                                                                       en
                                                                                                                                               1
                                                                                                                                               l
    :
    '                                                                                                                                          t
                                                                                                                                               t
    1                               Soflya M achulskaya                                prom issory note                                        )
                                                                                                                                               f
    p
    !                                                                                                                       s j6'09a'562.16
                                                                                                                                               ;
    )                                                                                                                                          I
    '
    j
    t
                                    fAllegeddebtorhasfewerthan 12creditors.l                                                                   j
                                                                                                                                               '
                                                                                                                                               l
    )                                                                                                                                          $
    !
    :                                                                                                                                          l
    )                                                                                                                       s                  1
    1
    J                                                                                                                                          j
                                                                                                                                               1
    ?
    i
    i                                                                                                               Total   $ 16,093,562.1
    j
    '
    t
    j
    '                                                                                                                                          i
                                                                                                                                               @
    1                                   lfmorethan3 petioneo ,attachadditlonalsh/etswi
                                                       ti                            th th9 statementunderpenalty                              i
    q
    L
    '                                   ofperjury,eachpetitloner's(orrepresentative's)signatureunderthestatement,
                                                                                                                                               l
                                                                                                                                               $
    l
    t                                   alongwiththesignatureofthepetltloner'sattorney,andtheinformationonthe                                  l
    i                                   petltloningcreditor,thepetltloner'scl
                                                                            aim,thepetitioner'srepresentative,andthe                           j
    ï
    J                                   attorneyfollowlng theformaton thls form .                                                              1
                                                                                                                                               !
    )                                                                                                                                          t




        Offi
           cialForm 1O5                                   InvoluntaryPetitionAgainstanIndi
                                                                                         vidual                             Page 3
             Case 2:18-bk-23024-BR                         Doc 1 Filed 11/05/18 Entered 11/05/18 14:15:31                                Desc
                                                            Main Document    Page 4 of 6

    Debtor           Vadim Perelm an                                                                    CasenumberLitknownt
'

    *.     .
                    Request for Relief
)
1                                                                                                                                                        j
         Peti
            ti
             onersrequestthatanorderforrel
                                         iefbeentered agai
                                                         nstthedebtorunderthechapterspeci
                                                                                        fi
                                                                                         ed inPart1ofthi
                                                                                                       s peti
                                                                                                            ti
                                                                                                             on.Ifa petitioni
                                                                                                                            ng                           l
!                                                                                                                                                        i
                                                                                                                                                         .
j creditorisacorporation,attachthecorporateownershipstatementrequiredbyBankruptcyRul e1010(b).lfanypetiti
                                                                                                        oneri
                                                                                                            saforeign             j
) representativeappoi
i                    ntedinaforeignproceeding,acefiifi
                                                     edcopyoftheorderofthecourtgrantingrecognitionisattached.                     1
                                                                                                                                  l
l
J P
1 etitionersdeclareunderpenaltyofperjurythattheinformationprovi
                                                              dedi  nthispeti
                                                                            tioni
                                                                                strueandcorrect.Peti
                                                                                                   ti
                                                                                                    onersunderstandthati
                                                                                                                                  )
                                                                                                                       ftheymakea j
  false statement,theycouldbefined upto$250,000orimprisonedforupto 5years,orboth.                                                 I
) 18US.C.jâ152and3571.Ifreliefisnotordered,thecourtmayawardattorneys'fees,costs,damages,andpuni
                .                                                                                    tivedamages.11U.S.C.j303(i). 1
.                                                                                                                                                        1
l                                                                                                                                                        1
         Peti
            tioners orPetitioners'Representative                                         Attorneys

    x                                                                                x
         Signature ofpetitionerorrepresentative,including represenktive'stitle            gna reofattorney

          Sofiya M achulskaya                                                              effrey C.Krause,Esq.
         Printed name ofpetitioner                                                       Printed name

         Datesigned       11/03/2018                                                      Gibson,Dunn & CrutcherLLP
                         MM / DD /YYYY                                                   Firm name,ifany
                                                                                          333     S.Grand Avenue
                                                                                         Number Street
         Mailing address ofpetitioner
                                                                                          LosAngeles                           CA     90071
         48,boulevard Grande-Duchesse Charlotte                                          City                                 State           ZIP Code
         Number Street
                                                                                         Datesigned       11/02/2018
          L-1330 Luxembourg                                                                               MM /DD /YYYY
         City                                   State                     ZIP Code
                                                                                         contactphone213.229.7995 Emai
                                                                                                                     ljkrause@ gibsondunn.com
         lfpetitionerisanindivldualand is notrepresented byan
         attorney:
         Contad phone
         Email


         Nam eand mailingaddress ofpetitloner's representative,lfany

         Name




         City                                   State                     ZlP Code




    Offi
       cialForm 105                                               Invol
                                                                      untafy PetitionAgai
                                                                                        nstanIndi
                                                                                                vidual                                    Page4
Case 2:18-bk-23024-BR                          Doc 1 Filed 11/05/18 Entered 11/05/18 14:15:31                                     Desc
                                                Main Document    Page 5 of 6

Debtor        Vadim Perqlm an                                                                       case num- rly*wwnl            ..




'     *     RG Me*Ife Relief

    Peti
       tionersrequestthatanorderforreli
                                      efbeenteredagai
                                                    M tthedebtorunderthe chapterspeci
                                                                                    fiedinPart1ofMK Dti
                                                                                                      tion.I
                                                                                                           fapeti
                                                                                                                ti
                                                                                                                 oni
                                                                                                                   ng
    creditori
            sacorporation,att
                            achthecorptoteownershipstatementrequi
                                                                redbyBankruptcyRule1010(b).lfanypetitioneri
                                                                                                          saforei
                                                                                                                gn
    representativeappointed i
                            naforei
                                  gnproceedi
                                           ng,acertifi
                                                     edcopyoftheorderofthecourtqranting recognïoni
                                                                                                 sattached.
    PetltlonersdeGl
                  areunderpenaltyofper
                                     jurylhatthe infœmati
                                                        onprovi
                                                              dedInthi
                                                                     spetitionistrueandoorred.Petitonersundemtandthati
                                                                                                                     ftheymake a
    fals:stat/menl,theyO uldbefineduptu $250,000orimgrlsonedforqpto 5years,orboth.
     18U.S.C.151523nd3571.lfrelsefisnotordered,thocoudrnayawardattomeys'fees,costs,da= ges.andpuni  tkedamages.11U. S.
                                                                                                                     C.ï3Q3(i).
    Petitloneo orPetltlo- rs'Representatlve                                          Attorneys

x                                  /d4a.                 1                       x
    Signature(/petitiœ-rorrepfesentative,including regresentativl's title            Signatureofattorney
     So:ya M achulskaya                                                              Je#rey C.Krause,Esq.
    Printeu neme ofpatloner                                                          Prlnted nanx
    Datesigned       11/03/2018                                                      Gibson,Dunn & CrutcherLLP
                    MM / DD lYYYY                                                    Flrm narre,Ifany
                                                                                      333 S.Grand Avenue
                                                                                     ùumbkr street
    Malllngaddrellofpetitl
                         on*r
                                                                                      LosAngeles                           CA    90071
    48,boulevard Grandom uchesse Charlotte                                           ci!y                                state           zm code
    Number Street
                                                                                     Datesi
                                                                                          gred        11/02/2018
    L-1330 Luxembourg                                                                                 MM /DD lvv'?v
    city                                   state                      zIP code
                                                                                     contactphone213.229.7995 cmaljkrause@ gibsondunnvcom
    IfO titionerIsan Individualand Isnotrepresented byan
    attorney:
    contactpllone
    Efnail


    Nameandmailingaddreu ofpetitloner'sO presentativexifany

    Name

    Number Street

    City                                   State                      ZIP Cede




Offici
     alForm 10S                                              InvàuntaryPeti
                                                                          tionAgai
                                                                                 nstanIndi
                                                                                         vi
                                                                                          dual                                         paW 4
         Case 2:18-bk-23024-BR                          Doc 1 Filed 11/05/18 Entered 11/05/18 14:15:31                         Desc
                                                         Main Document    Page 6 of 6

Debtor         Vadim Perelm an                                                                     Casenumber(
                                                                                                             /
                                                                                                             fknownt



    Signatureofpetitionerorrepresentative,includingrepresentative's title


    Printed nameofpetitioner

    Date signed
                     MM I DD /YYYY                                                  Firm name,ifany


    Mailing addressofpetitloner
                                                                                    City                               State     ZlP Code
    Number Street
                                                                                    Date signed
                                                                                                     MM /DD /YYYY
    City                                     State                      Z$P Code
                                                                                    Contactphone                       Email

    Name and mailing address ofpetitloner's representative,ifany

    Name


    Number Street

    City             StateZIP Code




x
    Signature ofpetitionerorrepresentative,including representative's title


    Printedname ofpetitioner                                                        Printed name

    Datesigned
                     MM / DD /YYYY                                                  Firm name,ifany


                                                                                    Number Street
    Maillng address ofpetitloner
                                                                                    City                               State     Z1P Code
    Number Street
                                                                                    Datesigned
                                                                                                     MM /DD /YYYY
    City                                     State                      ZIP Code
                                                                                    Contactphone                       Email

    Name and mailing addressofpetitloner's representatlve,ifany

    Name


    Number Street

    tity                                     state                  zlpcode

Ofsci
    alForm 1O5                                                 InvoluntaryPeti
                                                                             tionAgainstan Indivi
                                                                                                dual                           Page5
